                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION



JAMES and PHYLLIS SHAFFER, et ux.,                   )
    et al.                                           )
                                                     )
                Plaintiffs,                          )
                                                     )
HMC/CAH CONSOLIDATED, INC.                           )
A Delaware corporation,                              )
                                                     )
                Nominal Plaintiff                    )      Case No. 4:18-cv-00601-NKL
                                                     )
       v.                                            )
                                                     )      SHAREHOLDER DERIVATIVE
                                                     )      COMPLAINT
HEALTH ACQUISITION COMPANY LLC,                      )
    et al.,                                          )
                                                     )
                                                     )      (Jury Trial Demanded)
                Defendants                           )
                                                     )


                                      NOTICE OF DEPOSTION

       Please take notice that Plaintiffs will take the deposition of Lori Gobin, whom Plaintiffs

have subpoenaed to testify, on Tuesday, May 14, 2019 at the Wood Law Office, 1600 Genesee

St., Suite 455, Kansas City, Mo. 64102 before an officer authorized to administer oaths, between

the hours of 10:00 a.m. and 6:00 p.m. and will continue from day-to-day until completed.



                                             Respectfully submitted,

                                             Wood Law Office LLC

                                             By: /s/C. Brooks Wood
                                             C. Brooks Wood, Mo. Bar 24077
                                             1600 Genesee St., Ste. 455
                                             Kansas City, Missouri 64102

                                                1

            Case 4:18-cv-00601-NKL Document 81 Filed 05/06/19 Page 1 of 2
                                             816-469-5005
                                             bwood@bwoodlawllc.com

                                             Attorney for Plaintiffs

I certify that on this 6th day of May, 2019, I filed the foregoing document electronically with the

Clerk of the Court by using the CM/ECF system, a true copy thereby to be furnished to all counsel

of record.



                                             /s/C. Brooks Wood




                                                2

             Case 4:18-cv-00601-NKL Document 81 Filed 05/06/19 Page 2 of 2
